Citation Nr: 0530258	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss.  The issue of service connection for 
tinnitus was subsequently merged into the appeal.

In August 2002, the veteran presented testimony before a 
Decision Review Officer, and in September 2003, he testified 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  Transcripts of such hearings are associated with the 
claims folder and have been reviewed.

In April 2004, the Board remanded the case for further 
evidentiary and procedural development.

In September 2005, the Board received evidence from the 
veteran which did not include a waiver of initial RO 
consideration.  On review, the newly submitted evidence 
consists of a duplicate VA Form 9, as well as a statement 
from the veteran, in which he essentially repeats contentions 
already of record.  Accordingly, the Board finds that it is 
not necessary to remand this matter to the RO for initial 
consideration of the newly submitted evidence and issuance of 
a supplemental statement of the case (SSOC).  See 38 C.F.R. § 
20.1304 (2005); Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  There is no evidence of a hearing loss disability for VA 
purposes during service or of a compensable hearing loss 
disability within one year after discharge from service, and 
the preponderance of the evidence is against a finding that 
the veteran's hearing loss disability is related to active 
service.

3.  There is no evidence of tinnitus during service, and the 
preponderance of the evidence is against a finding that the 
veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA,(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2004 and January 2005.  Since these letters essentially 
provided notice of elements (1), (2), (3), see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the SSOC, he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in a July 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2004 letter contains a specific request that the 
veteran provide the VA with any evidence that pertains to his 
claim.  The veteran has not alleged that he has any evidence 
in his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The veteran's enlistment examination report is of record, but 
his remaining service medical records are not associated with 
the claims folder.  Requests to secure such records were made 
in December 2000, January 2001, and February 2003, however, 
after thorough searches, the National Personnel Records 
Center was unable to locate them.  Thus, the Board finds that 
further attempts to secure the records would be futile.  
Because the veteran's service medical records are 
unavailable, the Board is mindful that it has a heightened 
duty to assist the veteran in the development of his claim.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).

The claims folder contains treatment records from VA medical 
centers in Birmingham, Montgomery, and Tuskegee, lay 
statements, as well as private medical evidence from Dr. 
Mathis, and Drs. Kitchens, Chapman, & Anderson, P.A.  The 
veteran was afforded audiological examinations for VA 
purposes in January 2001 and June 2005.  As discussed above, 
the veteran was also afforded two personal hearings.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  


Bilateral Hearing Loss Claim

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, which he attributes to military 
noise exposure.  He states that his military job duties 
required him to work near a flight line and loud machinery.  
According to his DD-214, the veteran's military occupational 
specialties included material storage and handling, and 
equipment receiving and parts.  During the September 2003 
hearing on appeal, the veteran and his wife both testified 
that he had suffered with diminished hearing acuity for many 
years prior to when he actually went for medical evaluation 
and treatment of the problem.

Despite many inconclusive audiogram test results, the medical 
evidence of record reflects that the veteran currently has 
bilateral hearing loss for VA purposes, thereby satisfying 
the first element of his service connection claim.  However, 
there is no competent evidence of hearing loss in service, 
and no evidence of sensorineural hearing loss to a 
compensable degree within one year post-service.  Entrance 
examination report dated in October 1976 reflects normal 
hearing, and as discussed above, there is no medical evidence 
of record showing the veteran's hearing acuity during service 
or at discharge.  The first post-service evidence of 
bilateral hearing loss for VA purposes is dated in 2001, 
approximately 18 years following the veteran's discharge from 
service.  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's current hearing loss 
is related to active service.  In June 2005, a VA audiologist 
examined the veteran at the Board's request.  The audiologist 
was asked by the Board to provide a medical opinion as to 
whether the veteran's hearing loss is related to the claimed 
in-service noise exposure.  After review of the claims folder 
and examination of the veteran, the audiologist stated that, 
in the absence of evidence showing the veteran's hearing 
acuity at a time proximate to his discharge from service, she 
was unable to render an etiology opinion without resorting to 
speculation.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2005).

The Board acknowledges a February 1999 private statement, in 
which the veteran's ear, nose, and throat (ENT) specialist 
stated that the veteran's sensorineural hearing loss is 
related to the aging process and probably to loud noise 
exposure in the past.  The Board notes, however, that the 
physician only made reference to past noise exposure, and did 
not relate hearing loss to past military noise exposure.  
Significantly, the Board observes that during the February 
1999 examination, the veteran reported that he was exposed to 
loud noise only "at times" and conceded that he wore 
protective equipment most of the time.  

The February 1999 opinion is only one of several pieces of 
probative evidence which must be weighed by the Board in 
reaching a decision on the veteran's appeal.  The June 2005 
examination report, prior VA and private audiometric test 
reports, and the veteran's own testimony must also be 
considered.  In this case, the Board finds that the absence 
of evidence at discharge from service and the initial 
findings of hearing loss many years after service, in 
conjunction with the inconclusive test results shown during 
early VA audiometric testing, and the VA examiner's opinion 
that identifying a nexus between service and the currently-
shown hearing loss would be speculative at best, all outweigh 
the private physician's opinion relating the veteran's 
current hearing loss "probably" to service.  See 38 C.F.R. 
§ 3.102 (2005).  With regard to the hearing testimony, the 
Board observes that lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
neither the veteran nor his wife are shown to have such 
expertise, their testimony establishes their own impressions 
and recollections, but cannot serve to establish a medical 
nexus to service.  

Thus, the veteran's service connection claim must be denied.  
The preponderance of the evidence is against a finding that 
bilateral hearing loss had its inception during service or is 
otherwise related to service.


Tinnitus Claim

Medical evidence of record confirms a current diagnosis of 
tinnitus, however there is no evidence of tinnitus in 
service, and the preponderance of the evidence is against a 
finding that the veteran's tinnitus is related to service.  

The June 2005 examiner was also asked by the Board to provide 
a medical opinion as to whether the veteran's tinnitus is 
related to the claimed in-service noise exposure.  Again, the 
examiner was unable render an etiology opinion without 
resorting to speculation.  

In the February 1999 ENT statement, the physician also 
indicated that the veteran's tinnitus was probably related to 
past noise exposure.  For the same reasons as discussed 
above, the Board finds the 1999 private opinion, suggesting a 
relationship between tinnitus and claimed in-service 
exposure, to be of less probative value.  

The Board acknowledges the veteran's contentions that his 
hearing loss and tinnitus are related to service.  The 
veteran has also submitted statements from his friends, 
family, and co-workers to the effect that the veteran's 
hearing loss is related to service.  However, the Board notes 
that their assertions of a nexus, are of little probative 
value because, as laypersons, they are not competent to 
render a medical diagnosis or provide a medical etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, while the veteran currently has bilateral hearing 
loss and tinnitus, such disabilities have not been medically 
attributed to an inservice event.  The Board has reviewed all 
evidence of record and concludes that the veteran's service 
connection claims for bilateral hearing loss and tinnitus 
must be denied.  As the preponderance of the evidence is 
against the veteran's service connection claims, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


